          Case 4:18-cv-05174-TOR     ECF No. 69   filed 03/23/21   PageID.548 Page 1 of 2




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    STANTON HARRY MCCAIN, II,
                                                     NO: 4:18-CV-5174-TOR
 8                                 Plaintiff,
                                                     ORDER OF DISMISSAL AS TO JONI
 9            v.                                     AIYEKU ONLY

10    DEPARTMENT OF CORRECTIONS;
      FRANK JOHN SMITH, M.D.;
11    STEPHEN SINCLAIR; JONI
      AIYEKU; DONALD HOLBROOK;
12    STEVEN HAMMOND, M.D.; LISA
      KLEMME; and KAREN FORSS,
13
                                   Defendants.
14

15            BEFORE THE COURT is Plaintiff’s Request to Remove Joni Aiyeku from

16   Defendant List (ECF No. 68), construed as a motion to dismiss. In accordance

17   with Federal Rule of Civil Procedure 25(a), Counsel for Defendants filed a

18   Statement Noting a Party’s Death on March 4, 2021. ECF No. 67. Plaintiff now

19   seeks to remove Defendant Joni Aiyeku as a Defendant.

20   //



     ORDER OF DISMISSAL AS TO JONI AIYEKU ONLY ~ 1
       Case 4:18-cv-05174-TOR    ECF No. 69    filed 03/23/21   PageID.549 Page 2 of 2




 1   ACCORDINGLY, IT IS HEREBY ORDERED:

 2         All claims and causes of action in this matter against Defendant Joni Aiyeku

 3   are DISMISSED with prejudice and without costs or fees to any party.

 4         The Clerk of Court shall adjust the docket sheet accordingly.

 5         The District Court Executive is directed to enter this Order and furnish

 6   copies to the parties.

 7         DATED March 23, 2021.

 8

 9                                 THOMAS O. RICE
                                United States District Judge
10

11

12

13

14

15

16

17

18

19

20



     ORDER OF DISMISSAL AS TO JONI AIYEKU ONLY ~ 2
